PER CURIAM.
Appellant, a juvenile, was charged with battery by an inmate in a juvenile facility. Because Appellant was held in a juvenile facility, Appellant argued that the crime of simple battery could not be enhanced from first degree misdemeanor to a third degree felony because section 784.082(3), Florida Statutes (2002), does not apply to a child detained in a juvenile facility. The trial court found that this enhancement statute applied to a juvenile detention center and denied the motion to dismiss.1 We disagree, and remand with directions.
Nothing in section 784.082 indicates that the statute applies to juveniles held in juvenile facilities. Accordingly, we reverse the adjudication of delinquency for battery as a third degree felony and remand for entry of a judgment for simple battery, a first degree misdemeanor.
REVERSED and REMANDED.
ALLEN, C.J., and BOOTH and BARFIELD, JJ., concur.

. Appellant pleaded no contest while preserving the right to appeal the denial of the motion to dismiss. On November 20, 2002, Appellant was adjudicated delinquent and committed to moderate risk.